 


117 S1503 IS: Transparency to Rehabilitate United States Treaties with Mexico Act of 2021
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
117th CONGRESS1st Session 
S. 1503 
IN THE SENATE OF THE UNITED STATES 
 
April 29, 2021 
Mr. Cruz (for himself and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations 
 
A BILL 
To require the Secretary of State to submit a report to Congress describing certain violations by Mexican authorities of the U.S.-Mexico Mutual Legal Assistance Treaty, and for other purposes. 
 
 
1.Short titlesThis Act may be cited as the Transparency to Rehabilitate United States Treaties with Mexico Act of 2021 or the TRUST with Mexico Act of 2021. 2.DefinitionsIn this Act: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations of the Senate; and 
(B)the Committee on Foreign Affairs of the House of Representatives. (2)U.S.-Mexico mutual legal assistance treatyThe term U.S.-Mexico Mutual Legal Assistance Treaty means the Treaty on Cooperation for Mutual Legal Assistance, done at Mexico City December 9, 1987, and entered into force May 3, 1991 (TIAS 91–503). 
3.Report on actions by the Government of Mexico in violation of the U.S.-Mexico Mutual Legal Assistance Treaty 
(a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees that describes any actions taken by the Government of Mexico, on or after January 1, 2020, that contravene paragraph (1) of Article 6 of the U.S.-Mexico Mutual Legal Assistance Treaty. (b)ContentsThe report required under subsection (a) shall include— 
(1)for every action identified in such report, a description of— (A)the action taken; 
(B)the government agency or agencies responsible for such action; (C)a description of the action’s effect on the joint counternarcotics efforts of the United States and Mexico; and 
(D)a description of the action’s effect on the national security of the United States; and (2)a description of the assets of Division General Salvador Cienfuegos Zepeda, including a description of— 
(A)his estimated net worth; (B)the estimated net worth of his immediate family members; and 
(C)all of his real, personal, and intellectual property, bank or investment or similar accounts, and any other financial or business interests or holdings, including those outside of Mexico, whether obtained legitimately or illegitimately.  